Title: From John Adams to John Jay, 7 May 1785
From: Adams, John
To: Jay, John


          
            Sir
            Auteuil near Paris May 7. 1785
          
          In a former Letter I expressed a Doubt whether I Should go directly to London, or first to the Hague in order to take Leave: but upon further Reflexion, as I have not received a regular Letter of Recall, and another Minister to their High Mightinesses is not yet arrived, it Seems best to avoid Occasion of too much Speculation among our Creditors in that Country for the present. The Minister who shall do me the Honour to Suceed me, will probably bring my Letter of Recall, and I hope the Permission of Congress for me to go over to Holland, to pay there my last Official Respects, provided the State of our Affairs in London will admit of my Absence for the Space of Time necessary, which may be three Weeks. But if Congress should think this Ceremony unnecessary, or I Should be engaged in Business for the Public which cannot conveniently be left, I may take Leave of their High Mightinesses, and of his most Serene Highness, by a respect full Letter, which perhaps may answer the End. I hope to be in London by the End of this Month.
          As We have no Funds in England, or any other Part of Europe but in Holland, I must ask the favour of Congress to transmit me, their Authority by a Resolution, to draw upon their Bankers in Holland for the Amount of my Salary, and the Salary of Mr Smith, and Some little Disbursements which may be indispensable.
          My Friend and Colleague Mr Jefferson, brought with him an Order, to receive of Mr Grand a Sum of Money in Advance, to furnish his House, but Mr Grand having no Money in his Hands, but on the Contrary being much in Advance, made some difficulties which induced Mr Jefferson to apply to me. I accordingly drew upon your Bankers in Amsterdam a Bill in his Favour, for Six Thousand Guilders which he has received. as Mr Grand could only have advanced the Money by drawing on the Same Fund, one Commission has been Saved by this Means and I hope for the Approbation of Congress.
          Coll Humphreys brought with him, an order upon Mr Grand for Money to pay for a Medal to be Struck for each of the Generals Washington Gates and Green and for some Swords adjudged by Congress to other Officers, and upon Mr Grands Inability to make the Advances He applied to me. As We Supposed it to be the Undoubted Intention of Congress that these Small Presents should be made in honour of those great Events and immortal Actions, I consented to draw for the Money upon the Same Bankers to the Amount of about a Thousand Pounds. this also I hope will meet the Approbation of Congress.
          If you will pardon Sir a Transisition to a subject not much connected with the foregoing I may fill the rest of my Paper with an Observation which may have its Uses. The extream Severity of cold and drouth which has continued through the Months of February March April and to this day, has brought upon this Country, and perhaps others a Serious Calamity. There is Such a Scarcity of Herbage and Pasturage, that the poor People in many Places have been obliged to kill their Cattle, to prevent them from starving. In many other Places, they have been necessitated to feed their Cattle with Grain and Bread and other Things necessary for the Support of their Families. The daily Processions which pass before my Door, in Prayers for Warmth and Rain, are afflicting to Humanity. These Circumstances however have contributed to silence the Clamours of various Provinces against the Commerce between Us and the french West India Islands more than all the Authority of the King and Influence of Government.— The whole Nation must see, and the English too will probably See the Impossibility of Supplying their Islands with What and Flour and even the Necessity of importing considerable Quantities of these Articles as well as Rice from the United states into Europe. it is generally agreed that the Crops of Grass will be So diminished, that even if the Wheat should not fail they shall be obliged to apply so much of the latter to the subsistence of their Cattle, that they must import from Us. I wish you a plentifull Season, and industrious Husbandmen, that you may be able to supply the Wants of all Europe as well as your own. With the greatest Respect and / Esteem, I have the Honour to be, Sir your most obedient / servant
          
            John Adams
          
        